Opinion by
Mr. Justice Elkin,
At the death of Michael Horn, the testator, the legal title to" the trust estate vested in the trustees who have performed the active duties connected with the administration of the trust for a period of ten years. The petitioner,-a widow of decedent, elected to take under the will and thereby waived her right to take under the intestate laws and committed herself to the testamentary disposition of the property, including the trust estate, made by her husband. Having taken under the will the absolute title to the homestead and vacant lot, greatly to her benefit, she should not now have an election to take such an interest in the real estate set aside in the trust as would be given her under the intestate laws because it happens to be to her advantage to do so, unless such right clearly exists under the terms of the will. This would be playing fast and loose with the testator’s scheme of distribution and would necessarily disarrange his plan for the protection of the other objects of his bounty. The trust was “to continue during the natural life of my wife,” not during widowhood, but during the natural life of a person in being, and it certainly was within the legal rights of the testator to create a trust for the life of a person in being if he chose to do so: Spring’s Estate, 216 Pa. 529. The widow is still living and therefore the trust has not terminated by the expiration of the period for which it was created. Has it terminated for any other reason? It is contended, and this is the pinch of the case, that the remarriage of the widow has had the effect of terminating the trust and gave the widow the right to take her interest in the real estate included in the trust, as if no trust existed, and as if it were real estate and she to take her interest therein as under the intestate laws. This position is asserted under that clause of the will which pro*419vides “ in the case of her marrying, then she is to get the same interest therein, as she would have had in my real estate had I died intestate.” If this clause stood alone it would be difficult to read and understand it in any other way than is contended for by the learned counsel for appellant. However, it must be read and understood in connection with the paragraph in which it occurs, and with reference to the whole will of which it is a part. It occurs in the paragraph relating to the trust estate, and presumably relates to the trust. When the testator provided that his widow in the event of her remarriage should get the same “interest therein” as she would have under the intestate laws, he evidently meant “interest” in the trust estate as such, and not in the real estate as if no trust had been created. The testator set this particular property aside in trust in order to protect the three objects of his bounty, his wife, his daughter and his brother. There was a mortgage upon the property, and he did not wish it sold for the payment of this indebtedness. He no doubt believed that the rents from the real estate set aside in the trust would be sufficient to pay his wife $100 per month, provide for taxes, insurance and repairs and finally pay off the mortgage debt. When the time arrived that the mortgage should be paid off, the wife, so long as she remained his widow, was to receive four-fifths of the income which was to be used for her support and for the maintenance and education of his daughter, and his brother was to receive one-fifth. Then there is the provision as to the sale at the discretion of the orphans’ court of Allegheny county. All of these things were predicated upon the fact of his widow remaining unmarried. Then there is the alternative provision that if his widow should remarry, she was no longer to receive the four-fifths of the income derived from the trust estate, but was to receive “the same interest therein” as she would have had under the intestate laws. We cannot believe that the testator intended to give her a larger interest in his estate in the event of her remarriage than if she had remained his widow, and this would be the result if the contention of the appellant prevails. We therefore agree with the opinion of the learned court below wherein it was said: “The testator does not give her in case of *420remarriage the same estate she would have .taken in his real estate had he died intestate; but provides that ‘then she is to get the same interest therein/ referring evidently to the trust estate, ‘ as she would have had in my real estate had I died intestate.’ The obvious purpose of this clause being to reduce her share of the income from four-fifths to one-third. Whilst the word ‘interest’ in some connections includes title, in others it includes advantages less than title, Anderson’s Law Dictionary, 562, and it seems here to be used in its restricted setíse.” Taking into consideration the intention of the testator as gathered from the four corners of the will; the paragraph relating to the trust estate in which the clause referring to the interest the widow shall take in case of remarriage; the general scheme for the disposition of the testator’s property; the plan for the protection of his daughter and brother, the conclusion is irresistible that the testator did not intend the trust to terminate upon the remarriage of his widow, but that he did mean to cut down her interest in or her part or portion of the income derived from the same from four-fifths to one-third.
Decree affirmed, costs to be paid out of the estate.